ORDER

B. AVANT EDENFIELD, District Judge.
The Court has received the joint status report from counsel.
This case appears to be somewhat routine; that is, it involves alleged violation of race discrimination and retaliation and employment discrimination.
The Court notes 'in paragraph 5 of the Joint Status Report,
the parties have undertaken settlement discussions prior to further discovery, and have postponed some discovery efforts in order to concentrate on settlement, so the parties likely will need to obtain an extension of discovery if the settlement efforts are unsuccessful. This case involves numerous witnesses, many of whom are former employees over whom neither party has control. In the event the parties are not able to reach a resolution, the parties will be exchanging written discovery and will be deposing witnesses. Plaintiffs counsel anticipates being away from his practice due to a scheduled surgery next week and another procedure in early December. Based on his current schedule in other matters, the holiday schedule of counsel and witnesses, the parties have determined that a discovery extension will be necessary in order to schedule depositions in early 2015.
ECF No. 12 at 2-3.
This lackadaisical attitude toward timely completion of discovery is contrary to the Rules of this Court. It appears the Scheduling Order provides for the close of discovery on December 23, 2014, approximately seven weeks from today. Counsel should complete discovery by that date.
The Court is not going to be amenable to extensions. While the parties are encouraged to settle the case, settlement discussion should in no way delay completion of discovery.
If plaintiffs counsel is unable to comply with the Rules of this Court, meeting applicable deadlines, he should consider employment of other counsel or advise the client of his inability to comply because of conflicts.
Counsel must timely complete discovery.